Christianson, Ch. J.
(concurring specially). The defendant,, Houge, was the owner of a certain promissory note, secured by a real estate mortgage upon certain land situated in Williams county in this state. He sold and transferred the note and mortgage to the plaintiff. The makers of the note failed to pay it, and the plaintiff thereupon brought action against the defendant Houge as an indorser. The defendant, by way of defense, asserted that the note had been paid. In that connection it is averred that the mortgage securing the note was foreclosed and the property bid in by the plaintiff at the foreclosure sale for the full amount due upon the note, together with the costs and disbursements of the sale. If the foreclosure sale was valid the note has been paid. The plaintiff, however, contends that the foreclosure sale was a nullity for the reason that the defendant, who acted as plaintiff’s agent in conducting the foreclosure, had no power of attorney authorizing him to do so, as required by §§ 8075 and 8076, Comp. Laws 1913.
The sole question presented on this appeal is whether the note sued upon was paid by plaintiff’s purchase of the land upon the foreclosure proceeding. The evidence offered and introduced by the defendant tended to show that he prepared the notice of foreclosure sale at the request of the plaintiff; that the plaintiff’s name was signed thereto as assignee of the mortgagee; that the defendant took the notice of sale *458to a newspaper designated by the plaintiff for publication; that such notice was duly published in the manner provided by law, and that- at the time and place advertised the real property was bid in in the name of the plaintiff for the full amount due upon the note involved in this suit, together with the costs and disbursements of the sale.
If the sale was valid, then concededly the note is paid. It seems to me that the evidence offered by the defendant tends to show that the foreclosure was in fact made and conducted by the plaintiff himself, and that defendant merely performed certain clerical work under plaintiff’s directions. I do not believe that §§ 8075 and 8076, Comp. Laws 1913, have any application to or forbid a transaction of that kind. Manifestly if the plaintiff, instead of directing the defendant to do this work, had requested a stenographer in his office to do the same things which the defendant did, no power of attorney would have been necessary. I do not, however, agree with what is said, or rather implied, in the majority opinion to the effect that a foreclosure made in violation of §§ 8075 and 8076, Comp. Laws 1913, may be validated by the ratification thereof by the owner of the mortgage. These provisions were not enacted for the benefit of the owner of the mortgage alone. The owner of the land, and the owners of subsequent encumbrances, are also interested. Section 8075 says: “It shall be unlawful for any agent or attorney of any mortgage, assignee, person, or persons . . . owning or controlling any real estate mortgage to foreclose the same until he shall receive a power of attorney . . . authorizing such foreclosure.” And § 8076 declares that “no sale of real estate upon the foreclosure made by an agent or attorney shall be valid for any purpose, unless such power of attorney shall be procured, as herein provided and filed for record in the office of the register of deeds of the county wherein said real estate is located, before the day fixed or appointed to make the same.” Comp. Laws 1913, § 8076.
Where a foreclosure has been made by an agent or attorney in violation of these provisions, I do not believe that it can be validated by the actions of the owner of the mortgage. But the foreclosure involved in this action did not purport to be made by an agent o-r attorney. It purported to be made by the plaintiff personally as assignee of the mortgagee and owner of the mortgage. Plaintiff’s name was so sub*459scribed to tbe notice of sale. The defendant’s name did not appear on the notice as agent or attorney, nor did the name of anyone else so appear.
Birdzell, Robinson, and Bronson, JJ., concur.